Case 1:19-cv-02090-NIQA-LAS Document 83 Filed 06/24/21 Page 1 of 4 PageID #: 1818




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


  MONTEREY RESEARCH, LLC,                                Civil Action No. 19-2090-NIQA-LAS

                          Plaintiff,

          vs.

  NANYA TECHNOLOGY CORPORATION,
  NANYA TECHNOLOGY CORPORATION,
  U.S.A., and NANYA TECHNOLOGY
  CORPORATION DELAWARE,

                          Defendants.


       MONTEREY RESEARCH, LLC’S RESPONSIVE NOTICE OF INTER PARTES
                    REVIEW INSTITUTION DECISIONS

          Defendants Nanya Technology Corporation, Nanya Technology Corporation, U.S.A., and

  Nanya Technology Corporation Delaware (“Nanya”) filed a Notice regarding institution decisions

  on inter partes review (“IPR”) proceedings on the patents-in-suit. (See D.I. 82.) Plaintiff

  Monterey Research, LLC (“Monterey”) respectfully provides this Responsive Notice to complete

  the record.

          Nanya’s notice provided a selective, incomplete summary chart that excludes the patents-

  in-suit that are not subject to any IPR proceeding. For completeness, and so the Court is aware of

  the status of all patents-in-suit, Monterey provides the following chart (omissions in Nanya’s

  notice are indicated in italics):

  Patent No.           IPR No.             Petitioner         Institution Status   Claims Covered
  6,363,031            Not Subject to an   N/A                N/A                  N/A
                       IPR
  6,825,526            Not Subject to an   N/A                N/A                  N/A
                       IPR
  6,651,134            2020-00985          AMD                Instituted           All asserted claims
                                                                                   (1-5, 9, 13-14, 16-
                                                                                   18)
Case 1:19-cv-02090-NIQA-LAS Document 83 Filed 06/24/21 Page 2 of 4 PageID #: 1819




  Patent No.          IPR No.               Petitioner          Institution Status   Claims Covered

                      2020-01492            Qualcomm            Instituted           All asserted claims
                                                                                     (1-5, 9, 13-14, 16-
                                                                                     18)
                      2021-00167            Nanya               Not instituted       All asserted claims
                                                                                     (1-5, 9, 13-14, 16-
                                                                                     18)
  6,680,516           2021-00119            Qualcomm            Instituted           All asserted claims
                                                                                     (5-7, 10-11)
                      2021-00171            Nanya               Not instituted       All asserted claims
                                                                                     (5-7, 10-11)
  6,902,993           2021-00172            Nanya               Instituted           All asserted claims
                                                                                     (1-2, 4-10, 12-19)
  7,158,429           2021-00170            Nanya               Instituted           All asserted claims
                                                                                     (1-3)

         Nanya also states that it will stipulate to “estoppel” from the third-party IPRs concerning

  the ‘134 and ‘516 patents if the Court grants Nanya’s stay motion; however, the so-called

  “stipulation” offered by Nanya falls short for at least three reasons.

         First, Nanya’s purported stipulation will not simplify the issues related to Markman. Per

  the Court’s Order (D.I. 72), the parties are in the midst of an orderly claim construction process.

  Monterey served its opening brief on May 3, 2021; Nanya served its answering brief on June 1;

  and Monterey served its reply brief on June 22. The parties have significantly streamlined the

  claim construction issues such that the parties’ briefing now concerns only ten disputed terms from

  just three patents-in-suit: U.S. Patent No. 6,825,526 (“the ‘526 patent”); U.S. Patent No. 6,363,031

  (“the ‘031 patent”); and U.S. Patent No. 6,680,516 (“the ‘516 patent”). Importantly, the PTAB

  has not instituted any IPR petition filed by Nanya concerning any of these three patents, and

  thus none of these patents or terms will be affected by any Nanya-filed IPR petition. Even more

  critical, nobody has filed any IPR petition concerning the ‘526 patent and the ‘031 patent (which

  comprise eight of the ten disputed terms), and thus neither the ‘526 nor ‘031 patents will be affected

  by any IPR proceeding at all. And as for the ‘516 patent (for which Qualcomm’s IPR was


                                                    2
Case 1:19-cv-02090-NIQA-LAS Document 83 Filed 06/24/21 Page 3 of 4 PageID #: 1820




  instituted but Nanya’s IPR was not), Nanya has not stipulated to be bound by the claim

  construction opinions rendered by the Board. Nanya’s proposed stipulation will not simplify any

  issues regarding Markman.

            Second, Nanya’s purported stipulation will not simplify the issues at trial because Nanya’s

  proposed “estoppel” is far narrower than what the actual Petitioner would face under 35 U.S.C. §

  315(e).     Nanya’s proposed “estoppel” would apply only to “the specific prior art and

  combinations raised by” AMD or Qualcomm and, even then, “only if the PTAB relies on the

  cited prior art in a final written decision in that IPR.” (D.I. 82 at 3.) But as explained in

  Monterey’s opposition to Nanya’s motion to stay, 35 U.S.C. § 315(e) imposes estoppel on a

  Petitioner with respect to “any ground that the petitioner raised or reasonably could have raised

  during that inter partes review.” 35 U.S.C. § 315(e) (emphasis added); (D.I. 64 at 16-20.)

  Nanya’s proposal is much narrower because Nanya seeks to take the proverbial two-bites-at-the-

  invalidity-apple.

            Third, Nanya’s proposed “estoppel” seeks to delay the commencement of estoppel to well

  beyond when the actual Petitioner would begin facing estoppel under 35 U.S.C. § 315(e). Nanya’s

  proposed “estoppel” would commence not upon entry of the “final written decision itself,” as

  provided for by 35 U.S.C. § 315(e), but instead only if “a final written decision in that IPR [] then

  becomes a final non-appealable judgment as to any surviving claim.” (D.I. 82 at 3.) In other

  words, Nanya’s proposal would unnecessarily delay this case until a “final non-appealable

  judgment” as opposed to a “final written decision” by the PTAB. Nanya thus not only seeks to

  take two bites at the invalidity apple, but seeks to do so in a much more protracted timeline than

  even what AMD and Qualcomm would be entitled to.

            Monterey respectfully requests that the Court deny Nanya’s motion.



                                                     3
Case 1:19-cv-02090-NIQA-LAS Document 83 Filed 06/24/21 Page 4 of 4 PageID #: 1821




  Dated: June 24, 2021                      Respectfully submitted,



  OF COUNSEL:                               FARNAN LLP

  Jonas R. McDavit (pro hac vice)           /s/ Brian E. Farnan
  Jordan N. Malz (pro hac vice)             Brian E. Farnan (#4089)
  Michael Wueste (pro hac vice)             Michael J. Farnan (#5165)
  Ryan G. Thorne (pro hac vice)             919 North Market Street
  Eli Balsam (pro hac vice pending)         12th Floor
  DESMARAIS LLP                             Wilmington, DE 19801
  230 Park Avenue                           (302) 777-0300 (Telephone)
  New York, NY 10169                        (302) 777-0301 (Facsimile)
  Telephone: 212-351-3400                   bfarnan@farnanlaw.com
  Facsimile: 212-351-3401                   mfarnan@farnanlaw.com

                                            Attorneys for Plaintiff Monterey Research, LLC




                                        4
